SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

648
CAF 14-01134
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND DEJOSEPH, JJ.


IN THE MATTER OF ZACHARY H.
----------------------------------------------
ONONDAGA COUNTY DEPARTMENT OF SOCIAL SERVICES,   MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

JESSICA H., RESPONDENT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR RESPONDENT-APPELLANT.

GORDON J. CUFFY, COUNTY ATTORNEY, SYRACUSE (POLLY E. JOHNSON OF
COUNSEL), FOR PETITIONER-RESPONDENT.

STEPHANIE N. DAVIS, ATTORNEY FOR THE CHILD, OSWEGO.


     Appeal from an order of the Family Court, Onondaga County
(Michele Pirro Bailey, J.), entered May 28, 2014 in a proceeding
pursuant to Social Services Law § 384-b. The order, among other
things, terminated respondent’s parental rights over the subject
child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to Social Services Law §
384-b, respondent mother appeals from an order that, inter alia,
terminated her parental rights with respect to the subject child on
the ground of permanent neglect and freed the child for adoption.
Contrary to the mother’s contention, petitioner established “by clear
and convincing evidence that it made diligent efforts to encourage and
strengthen the relationship between [the mother] and the child”
(Matter of Ja-Nathan F., 309 AD2d 1152, 1152; see Social Services Law
§ 384-b [3] [g] [i]; [7] [a]), and that, despite her participation in
some of the services afforded her, the mother “did not successfully
address or gain insight into the problem that led to the removal of
the child and continued to prevent the child’s safe return” (Matter of
Giovanni K., 62 AD3d 1242, 1243, lv denied 12 NY3d 715; see Matter of
Cayden L.R. [Melissa R.], 108 AD3d 1154, 1155-1156, lv denied 22 NY3d
866; Ja-Nathan F., 309 AD2d at 1152). Contrary to the further
contention of the mother, Family Court properly determined that she
failed to plan for the future of the child, although able to do so
(see Matter of Whytnei B. [Jeffrey B.], 77 AD3d 1340, 1341). The
mother did not comply with her service plan, inasmuch as she did not
regularly attend visitation, find stable housing, or consistently
                                 -2-                           648
                                                         CAF 14-01134

engage in mental health treatment.

     Finally, the court did not abuse its discretion in refusing to
enter a suspended judgment. The record supports the court’s
determination that a suspended judgment, i.e., “a brief grace period
designed to prepare the parent to be reunited with the child” (Matter
of Michael B., 80 NY2d 299, 311), was not in the best interests of the
child (see Matter of Alexander M. [Michael A.M.], 106 AD3d 1524,
1525). The mother’s “negligible progress” in addressing the issues
that initially necessitated the child’s removal from her custody
“ ‘was not sufficient to warrant any further prolongation of the
child’s unsettled familial status’ ” (Alexander M., 106 AD3d at 1525).




Entered:   June 12, 2015                       Frances E. Cafarell
                                               Clerk of the Court